1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3     FRANK PATRICK BIRCH JR.,                           Case No. 2:19-cv-01338-GMN-DJA
4                                           Plaintiff                   ORDER
5           v.
6     STATE OF NEVADA et al.,
7                                      Defendants
8
9    I.     DISCUSSION

10          On August 6, 2019, this Court denied Plaintiff’s application to proceed in forma

11   pauperis without prejudice because it was incomplete and directed Plaintiff to file a fully

12   complete application. (ECF No. 4 at 2). On August 30, 2019, Plaintiff filed a motion for

13   reconsideration of that previous order (ECF No. 5) and submitted an application to

14   proceed in forma pauperis on an appellate court form (ECF No. 6). That same day,

15   Plaintiff also filed a motion to extend copy work limit. (ECF No. 7). On October 21, 2019,

16   Plaintiff filed a fully complete application to proceed in forma pauperis on this Court’s

17   approved form. (ECF No. 8).

18          The Court denies the motion for reconsideration (ECF No. 5) and the application

19   to proceed in forma pauperis on the appellate court form (ECF No. 6) as moot because

20   Plaintiff filed a fully complete application on this Court’s approved form. The Court also

21   denies the motion for extension of copy work (ECF No. 7) without prejudice at this time

22   because this case is in the pre-service stage and is awaiting screening.

23          The Court will screen Plaintiff’s complaint (ECF Nos. 1-1, 1-2, 1-3) and address

24   the application to proceed in forma pauperis (ECF No. 8) in a separate order.

25   ///

26   ///

27   ///

28   ///
1    II.   CONCLUSION
2          For the foregoing reasons, it is ordered that the motion for reconsideration (ECF
3    No. 5) is denied as moot.
4          It is further ordered that the application to proceed in forma pauperis (ECF No. 6)
5    is denied as moot.
6          It is further ordered that the motion to extend copy work (ECF No. 7) is denied
7    without prejudice.
8
                              February
9                      3 day of January 2020.
           DATED THIS ___
10
11                                           Gloria M. Navarro, Judge
                                             United States District Court
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
